Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000181
                                                        01-JUL-2016
                                                        11:00 AM


                            SCWC-10-0000181 


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   IN RE:    MARN FAMILY LITIGATION



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-10-0000181; MASTER FILE NO. 00-1-MFL)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner Alexander Y. Marn, et al’s Application for

 Writ of Certiorari filed on May 23, 2016, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.     Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawai'i, July 1, 2016.
 Alexander Y. Marn,                   /s/ Mark E. Recktenwald
 individually, and Alexander Y.
 Marn, and Ernestine L. Marn,         /s/ Paula A. Nakayama
 as Co-trustees of the Revocable
 Living Trust Agreement of            /s/ Sabrina S. McKenna
 Alexander Y. Marn, petitioners-
 pro se                               /s/ Richard W. Pollack

 Steven Guttman and Dawn Egusa        /s/ Michael D. Wilson
 for James. K. M. Dunn, as
 Successor Trustee of the
 Annabelle Y. Dunn Trust,
 Dated June 18, 1991

 Mark B. Desmarais for
 James Y. Marn, Jr.